Citation Nr: 1622722	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-01 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran's income for VA purposes exceeds the highest available maximum annual pension rate for payment of nonservice-connected disability pension.

(The issues of whether new and material evidence has been received to reopen the claims of service connection for a left inguinal hernia, hydrocele and varicocele, and a bilateral foot disorder; entitlement to service connection for residuals of hydrocele and varicocele, right hand arthritis, migraines, arthritis of the right shoulder, a sleep disorder, mild mental retardation (claimed as a psychiatric disability), a back disorder, irritable bowel syndrome, posttraumatic stress disorder (PTSD), a left inguinal hernia, prostate cancer, arthritis of the right ankle, substance abuse, and an organic brain disorder; entitlement to compensation under 38 U.S.C.A. § 1151 for posttraumatic stress disorder, for incisional hernia due to colon surgery, ocular hypertension and glaucoma (claimed as eye disease), residuals of a trigger finger release of the right ring finger with right hand arthritis, arthritis of the left hand, residuals of an excision of a right arm tumor, and mental retardation; and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction presently resides with the RO and Pension Center in Philadelphia, Pennsylvania.

In February 2016, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2015).  Specifically, the most recent Eligibility Verification Report obtained from the Veteran is for the year 2012.  EVR's for the years 2013 to the present should be obtained.  Additionally, the report lists medical expenses in excess of the Veteran's income, which creates doubt about the accuracy of the report.  The Board requests clarification as to the expenses claimed in 2012.  The Veteran should be asked to identify any claimed medical expense with specificity.  Therefore, a new EVR for 2012 should be obtained.  In all cases, the medical expenses claimed should be itemized and supporting documentation should be obtained.

Additionally, the Veteran and his spouse's income is in large part based on Social Security Administration (SSA) benefits.  The Veteran should be asked to identify all sources of income for him and his wife, including SSA benefits, for each year from 2012 through the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit Eligibility Verification Reports for the years 2012, 2013, 2014, and 2015.  Ask the Veteran to itemize and document any unreimbursable medical expenses that he identifies.  Explain to the Veteran that such documentation should include statements from health insurance plans showing paid premiums, receipts from drug stores, and health food stores showing items purchased, statements from medical providers showing amounts paid by the Veteran or his spouse, etc.  The Veteran should also be asked to identify all sources of income for him and his wife, including SSA benefits for the years 2012, 2013, 2014, and 2015. 

2.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




